Case 4:20-cv-00896-ALM-KPJ Document 35 Filed 02/17/21 Page 1 of 1 PageID #: 625


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

      MICHAEL MOATES,                              §
                                                   §
             Plaintiff,                            §
                                                   §
      v.                                           §   Civil Action No.: 4:20-cv-896-ALM-KPJ
                                                   §
      FACEBOOK INC.,                               §
                                                   §
             Defendant.                            §
                                                   §

                                               ORDER

           Pending before the Court is the parties’ Agreed Motion for Extension of Time to File

    Responses and Replies to Facebook Inc.’s Motion to Dismiss [Dkt. 28] and Facebook Inc.’s

    Motion to Transfer Pursuant to 28 U.S.C. § 1404(A) [Dkt. 29] (the “Motion”) (Dkt. 33). Plaintiff

    Michael Moates (“Plaintiff”) requests that his deadline to file a response to Defendant Facebook

    Inc.’s (“Facebook”) Motion to Dismiss (Dkt. 28) and Motion to Transfer (Dkt. 29) (collectively,

    “Facebook’s Motions”) be extended to March 3, 2021. See Dkt. 33. Facebook requests that its

    deadline to file a reply be extended to March 17, 2021. Upon consideration, the Court finds the

    Motion (Dkt. 33) is hereby GRANTED.
.          IT IS THEREFORE ORDERED that Plaintiff’s deadline to file a response to Facebook’s

    Motions (Dkts. 28, 29) is hereby extended to March 3, 2021.

           IT IS FURTHER ORDERED that Facebook’s deadline to file a reply in support of its

    Motions (Dkts. 28, 29) is hereby extended to March 17, 2021.
               So ORDERED and SIGNED this 17th day of February, 2021.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE
